Per Curiam,
We concur in the findings stated in the opinion of the learned president judge of the Common Pleas that the contract of the city with the Philadelphia Rapid Transit Company relieved the defendant, the Girard Estate, for whom it is trustee, from the obligation to pay for the street paving in front of its property and that the right of the use-plaintiff is no higher than that of the city, in whose right the claims were filed. ■
The orders discharging the rules for judgment are •affirmed.